Citation Nr: 1139715	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  04-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under the provisions of Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active duty in the Army from September 6, 1989 to May 18, 1992. 

This matter returns to the Board of Veterans' Appeals (Board) following a Remand issued in May 2010.  This matter was originally on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim for educational assistance under Chapter 30 of Title 38, United States Code.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in December 2004.  A copy of the transcript of this hearing has been associated with the claims file.

It is noted that the Veteran's claim was previously denied by the Board in a July 2005 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2007, the Veteran, through his representative, and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Remand requesting that the Board's July 2005 decision denying the Veteran's claim for Chapter 30 educational assistance benefits be vacated and his claim be remanded for further adjudication.  In a January 2007 Order, the Court granted the motion and remanded the case to the Board for further appellate review.  

In July 2007, February 2009 and May 2010, the Board remanded the issue on appeal for further evidentiary development.  The case now returns to the Board following the May 2010 remand.  

Unfortunately, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board must again find that the RO has failed to comply with its prior remand instructions.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Substantial completion of these remand instructions is necessary in order to comply with the January 2007 Court order and Joint Motion for Remand and the Board's prior remands.  The Board cannot proceed with adjudication of the Veteran's claim until substantial compliance has been accomplished.     

The Board notes that it was faulted by the parties in the January 2007 Joint Motion for Remand for relying on an email from an Army representative wherein she explained that the Veteran would not be eligible for education benefits based on his separation code but in which no authority was cited for that position.  As with the previous remand, a review of the evidence relating to the Army's separation codes obtained since May 2010 again consists solely of emails without citation to authority.  The Board's instruction was to obtain "from the Army a memorandum, with citations to any relevant Army Regulations, Directives, Circulars, or other official or internal documents, explaining the differences between separations codes "KGF," "LCR", and "JCR," and the bases for the assignment of each particular separation code."  The emails of record fall far short from the requested memorandum and again fail to cite authorities or even provide understandable explanations of these separation codes so that VA can comply with the Joint Motion for Remand.  

In addition to the above, the Board has requested that the RO obtain copies of the following Army Regulations - AR 635-5-1 and AR 635-200.  Furthermore, it was requested that the copies be of the regulations in effect in 1992 when the Veteran was discharged from service.  It is noted that, in an email dated June 17, 2009, the Army representative indicated that she did not have the authority to distribute Army regulations and provided the point of contact (Ms. Ketley Ray) with her phone number and email address that could provide the requested regulations.  To date, there is no indication the Ms. Ray has been contacted to obtain the copies of the requested Army regulations effective in 1992.  Thus, compliance with the Board's request to obtain these regulations has not been accomplished.

In the May 2010 remand, the Board also requested that the RO obtain the Veteran's service personnel records, especially those relating to any disciplinary actions.  There is nothing in the record subsequent to May 2010 to indicate the Veteran's service personnel records were sought.  The Board finds that a full copy of these records is necessary to assist in determining the exact reason for the Veteran's discharge as he is claiming it was due to his weight while the service separation examination report appears indicates his discharge was under Chapter 14, which would be for misconduct.  The Veteran has claimed that his "discharge packet" would support his contention as to the reason for his discharge, however, it has disappeared.  Thus, on remand, all efforts should be undertaken to obtain the Veteran's full service personnel records or to recreate them.  

All efforts to obtain the above requested evidence should be documented in the education file and, if any records are unavailable, a Formal Finding of Unavailability must be rendered and a copy provided to the Veteran.  

In addition to the above development, the Board finds that the following development should be accomplished.  The Veteran should be contacted and asked to provide a release to VA for the records of the Army Board of Correction of Military Records.  The Veteran testified at the December 2004 hearing that he had made an application for correction of his military records to the Army Board of Corrections, but that it was denied because of insufficient evidence.  The Board believes that the Army Board of Corrections of Military Records should have had a complete copy of the Veteran's service records before it at the time it rendered its decision and, thus, a copy of the record before it may provide additional evidence that has not been previously associated with the Veteran's education file.

In addition, the Board notes that the evidence of record demonstrates that the Veteran joined the Army National Guard of California on January 30, 1995, with a six year obligation.  As the Veteran was barred from reenlistment, it finds that the service records relating to the Veteran's Army National Guard service may help in clarifying the reasons for the Veteran's discharge from active duty in 1992 (e.g., if the bar to reenlistment was the Veteran's weight and he had overcome that bar).  Thus, on remand, the Office of the Adjutant General of the Army National Guard of California should be contacted and the Veteran's service records requested.

Finally, the Board notes that, to date, the Veteran's claims file has not been associated with the education file although it does appear that copies of part of it have been.  The Board is unable to determine, however, whether the copies of the claims file provided are complete.  Furthermore, the Board notes that the Veteran's service personnel records may be associated with his claims file.  Consequently, the Veteran's claims file should be associated with his education file prior to readjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's claims file and associate it with his education file.

2.  Contact the Department of the Army and request a copy of AR 635-5-1, SEPARATION PROGRAM DESIGNATOR (SPD) CODES (version effective in 1992), or, if not able to provide a full copy, at least a redacted copy of the relevant provisions.  In lieu of providing AR 635-5-1, the Army can provide a memorandum, with citations to the relevant Army Regulations, Directives, Circulars, or other official or internal documents, explaining the differences between separations codes "KGF," "LCR", and "JCR," and the bases for the assignment of each particular separation code.  

Substantial compliance with this instruction must be accomplished in order to comply with the January 2007 Court order and Joint Motion for Remand.  If it is determined that the above cannot be obtained and further efforts would be futile, the RO must issue a Formal Finding of Unavailability and associate it with the claims file, as well as providing a copy to the Veteran and his representative.

3.  Contact the Army (Ms. Ray if she is still the point of contact per discussion above) and request a copy of the version of AR 635-200 that was effective in 1992.  

Substantial compliance with this instruction must be accomplished in order to comply with the Board's prior remands issued in July 2007, February 2009 and May 2010.  If it is determined that the above cannot be obtained and further efforts would be futile, the RO must issue a Formal Finding of Unavailability and associate it with the claims file, as well as providing a copy to the Veteran and his representative.

4.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request the Veteran's service personnel records, especially records relating to any military disciplinary actions and possible discharge for misconduct, for the period of his active duty.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.  

If the Veteran's service personnel records cannot be obtained through the normal means, then efforts should be made to recreate his personnel record, including but not limited to obtaining a copy of the Official Personnel Management File (OPMF) from the Department of the Army (as referenced in the Army representative's emails) and obtaining any military justice records from the appropriate source.

Substantial compliance with this instruction must be accomplished in order to comply with the Board's prior remand issued in May 2010.  If it is determined that the above cannot be obtained and further efforts would be futile, the RO must issue a Formal Finding of Unavailability and associate it with the claims file, as well as providing a copy to the Veteran and his representative.

5.  Contact the Veteran and ask him to provide a release for VA to obtain his records from the Army Board of Correction of Military Records regarding his application to change his Separation Code.  If the Veteran provides the necessary release, the RO should request the Veteran's records from the Army Board of Corrections of Military Records.  A negative reply should be requested if no records are available.

6.  Contact the Office of the Adjutant General of the Army National Guard of California, or any other appropriate agency, and request a copy of the Veteran's service records for his period of National Guard service from January 1995 to January 2001.  A negative reply should be requested if no records are available.

7.  Then, readjudicate the claim for eligibility for educational assistance under the provisions of Chapter 30, Title 38, United States Code.  If the decision remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and the appropriate opportunity to respond.  Then return the case to the Board for its review, as appropriate, with all relevant education folders, including the Veteran's claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


